



Exhibit 10.1
AMENDMENT NO. 1
TO
NOTE PURCHASE AGREEMENT
This AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
December 19, 2017 (the “Effective Date”), is by and among (i) Global Water
Resources, Inc., a Delaware corporation (the “Company”), and (ii) each of the
holders of the Notes signatory hereto (the “Noteholders”).
RECITALS:
A.     The Company and the Purchasers are parties to that certain Note Purchase
Agreement, dated as of May 20, 2016 (the “Note Purchase Agreement”), pursuant to
which the Purchasers purchased from the Company (i) $28,750,000 4.38% senior
secured promissory notes, Series A, due June 15, 2028, and (ii) $86,250,000
4.58% senior secured promissory notes, Series B, due June 15, 2036.
B.    The Note Purchase Agreement requires the Company to maintain a certain
ratio of Consolidated EBITDA to Consolidated Debt Service.
C.     Consolidated Debt Service includes all payments of principal in respect
of Indebtedness of the Company and its Subsidiaries paid or payable during the
applicable period.
D.     The Company desires to amend the Note Purchase Agreement to exclude from
the definition of Consolidated Debt Service payments of principal on
Indebtedness that is refinanced with other Indebtedness.
E.     Subject to the terms and conditions set forth below, the Noteholders are
willing to amend the Note Purchase Agreement as described below.


AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the Company and the Noteholders agree as follows:


1.Definitions. Capitalized terms not otherwise defined herein shall have the
meanings ascribed in the Note Purchase Agreement.


2.Amendment. The definition of “Consolidated Debt Service” in the Note Purchase
Agreement is hereby amended and restated in its entirety as follows:


“Consolidated Debt Service” means, with respect to any period, the sum of the
following: (a) Consolidated Interest Expense for such period, (b) all payments
of principal (other than (i) balloon payments at final maturity of the Series A
Notes, and (ii) principal payments on Indebtedness to the extent such payments
are made with the proceeds of new Indebtedness incurred in order to refinance
such existing Indebtedness) in respect of Indebtedness of the Company and its
Subsidiaries (including the principal component of any payments in respect of
Capital Lease obligations) paid or payable during such period after eliminating
all offsetting debits and credits between the Company and its Subsidiaries and
all other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP, and (c) any dividends


010-8546-7142/5/AMERICAS                    
- 1 -

--------------------------------------------------------------------------------





or stock repurchases related to Equity Interests of the Company paid or payable
during such period, in each case, as of the date declared whether or not paid
during any period; provided, however, Consolidated Debt Service for the Company
and its Subsidiaries for the most recently ended four consecutive fiscal
quarters following the date hereof and the date of Closing shall be determined
on a pro forma basis (including pro forma application of the proceeds therefrom)
as if the Indebtedness represented by the Notes had been incurred at the
beginning of such four-quarter period.


3.Representations and Warranties of the Company. To induce the Noteholders to
execute and deliver this Amendment (which representations shall survive the
execution and delivery of this Amendment), the Company represents and warrants
to the Noteholders that:
(a)    the Note Purchase Agreement, as amended by this Amendment, constitutes
the legal, valid and binding obligation, contract and agreement of the Company
enforceable against it in accordance with its respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;
(b)    as of the date hereof and after giving effect to this Amendment, no
Default or Event of Default has occurred which is continuing; and
(c)    none of the Company or any of its Affiliates has paid or agreed to pay
any fees or other consideration, or given any additional security or collateral,
or shortened the maturity or average life of any Indebtedness or permanently
reduced any borrowing capacity, in each case, in favor of or for the benefit of
any creditor of the Company, any Subsidiary or any Affiliate, in connection with
the changes contemplated by, or changes to any other agreement in respect of
Indebtedness for borrowed money that are similar in nature to, the changes in
this Amendment.


4.Conditions to Effectiveness of This Amendment. This Amendment shall not become
effective until, and shall become effective when, each and every one of the
following conditions shall have been satisfied:
(a)    executed counterparts of this Amendment, duly executed by the Company and
the holders of at least 51% of the outstanding principal of the Notes, shall
have been delivered to the Noteholders (as defined in the Note Purchase
Agreement);
(b)    The Company shall have entered into amendments in respect of each other
Material Credit Facility substantially similar to the amendment set forth in
Section 2 hereof;
(c)    the representations and warranties of the Company set forth in Section 3
hereof are true and correct on and with respect to the date hereof; and
(d)    the fees and expenses of Chapman and Cutler LLP, counsel to the
Noteholders, shall have been paid by the Company, in connection with the
negotiation, preparation, approval, execution and delivery of this Amendment.




010-8546-7142/5/AMERICAS                    
- 2 -

--------------------------------------------------------------------------------





5.Confirmation of Subsidiary Guaranties. By its execution of this Amendment,
each Subsidiary Guarantor reaffirms its obligations under its Subsidiary
Guaranty and acknowledges that it is aware of this Amendment and that its
Subsidiary Guaranty remains in full force and effect and extends to all
obligations of the Company under the Note Purchase Agreement as amended by this
Amendment and as may be further amended, amended and restated, modified or
supplemented from time to time.


6.Continued Validity of Original Agreement. Except as specifically amended
hereby, the Note Purchase Agreement shall continue in full force and effect as
originally constituted and is amended, ratified and affirmed by the parties
hereto. This Amendment shall be subject to and enforced in accordance with the
terms of the Note Purchase Agreement.


7.Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York excluding choice-of-law principles
of the law of such State that would permit the application of the laws of a
jurisdiction other than such State.


8.Counterparts. This Amendment may be executed in counterparts. This Amendment
may be signed by facsimile signatures or other electronic delivery of an image
file reflecting the execution hereof, and, if so signed: (a) may be relied on by
each party as if the document were a manually signed original and (b) will be
binding on each of the parties for all purposes.


[Remainder Intentionally Blank]






010-8546-7142/5/AMERICAS                    
- 3 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


THE COMPANY:


GLOBAL WATER RESOURCES, INC.


By: /s/ Michael J. Liebman        
Name: Michael J. Liebman
Title: Senior Vice President, Chief Financial Officer and Corporate Secretary




SUBSIDIARY GUARANTORS:


GLOBAL WATER, LLC            


By: /s/ Michael J. Liebman        




WEST MARICOPA COMBINE, LLC


By: /s/ Michael J. Liebman        




















































[Signature Page to Amendment No. 1]


010-8546-7142/5/AMERICAS

--------------------------------------------------------------------------------





THE NOTEHOLDERS:


METROPOLITAN LIFE INSURANCE COMPANY




By: /s/ John A. Tanyeri            
Name: John A. Tanyeri
Title:    Vice President and Managing
Director






BRIGHTHOUSE LIFE INSURANCE COMPANY




By: /s/ Frank O. Monfalcone            
Name:    Frank O. Monfalcone
Title:    Managing Director




























































[Signature Page to Amendment No. 1]


010-8546-7142/5/AMERICAS

--------------------------------------------------------------------------------





THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By: /s/ Brian Lemons            
Vice President






PRIVATE PLACEMENT TRUST INVESTORS, LLC


By:    Prudential Private Placement Investors, L.P., as
Managing Member


By:     Prudential Private Placement Investors, Inc., as its
General Partner




By: /s/ Brian Lemons            
Vice President






PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY


By: /s/ Brian Lemons            
Assistant Vice President




PRUCO LIFE INSURANCE COMPANY


By: /s/ Brian Lemons            
Assistant Vice President




PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY


By: PGIM, Inc., as investment manager


By: /s/ Brian Lemons            
Vice President


















[Signature Page to Amendment No. 1]


010-8546-7142/5/AMERICAS

--------------------------------------------------------------------------------





SUN LIFE ASSURANCE COMPANY OF CANADA




By: /s/ Deborah J. Foss        
Name:     Deborah J. Foss
Title:    Managing Director, Head of Private Debt,
Private Fixed Income




By: /s/ Ann C. King            
Name:     Ann C. King
Title:    Assistant Vice President and Senior Counsel




SUN LIFE ASSURANCE COMPANY OF CANADA
(U.S. BRANCH)


SUN LIFE OF CANADA FUND SEPARATE ACCOUNT




By: /s/ Deborah J. Foss        
Name:     Deborah J. Foss
Title:    Managing Director, Head of Private Debt,
Private Fixed Income




By: /s/ Ann C. King            
Name:     Ann C. King
Title:    Assistant Vice President and Senior Counsel






































[Signature Page to Amendment No. 1]


010-8546-7142/5/AMERICAS

--------------------------------------------------------------------------------





AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY


By: /s/ Jeffrey A. Fossell        
Name:     Jeffrey A. Fossell
Title:    Authorized Signatory






















































































[Signature Page to Amendment No. 1]


010-8546-7142/5/AMERICAS